Citation Nr: 1714374	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  05-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of cold injury, right hand. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of cold injury, left hand.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injury, right lower extremity.

4.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injury, left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board denied the claims on appeal in a July 2012 decision.  The United States Court of Appeals for Veterans Claims (Court) vacated this decision in a November 2013 memorandum decision and remanded the claims for readjudication consistent with the Court's decision.  The Board then remanded the claims for further development in June 2014.  (The Board refers to its prior remands and decisions in this case for a more comprehensive procedural history.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, these claims must be remanded again for further development, as explained below.  



In its June 2014 remand directives, the Board instructed that a VA medical opinion must be obtained as to whether the Veteran's osteoarthritis of the hands was caused or aggravated by his cold injury residuals.  In a September 2015 VA examination report, the examiner opined that the Veteran's arthritis was not caused by the service-connected cold injury residuals, but did not address whether it was aggravated by the cold injury residuals.  See 38 C.F.R. § 3.310 (2016).  Thus, the opinion does not comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a new medical opinion must be obtained to address the issue of aggravation.

The September 2015 VA opinion and September 2016 addendum are also not sufficient for the Board to make an informed decision as to whether the Veteran has peripheral neuropathy of the hands or feet related to the cold injury residuals.  The examiner explained that if peripheral neuropathy were so related, its manifestation would have occurred more proximately in time to the cold injury, while the evidence showed that it did not manifest until many years later.  However, the examiner went on to state that it was more likely related to the Veteran's diabetes, as the neuropathy "became evident several years after [the] onset of diabetes."  As noted by the Veteran (through his former representative) in a May 2016 letter, his reported symptoms of numbness, tingling, and paresthesias, which are documented in a February 2006 VA examination report and also in VA treatment records dated in 2004 and 2005, occurred prior to his diagnosis of diabetes in December 2006.  Thus, the VA examiner's conclusion that the Veteran's neuropathy symptoms became evident after the onset of diabetes appears inconsistent with his medical history as reflected in the VA treatment records, which suggests that they were present prior to its diagnosis.  As the examiner's opinion does not account for this chronology, and as it is not otherwise clear whether the examiner's finding that the Veteran's diabetes was the more likely cause of his neuropathy affected the conclusion that it was not related to cold injury residuals, a new opinion must be obtained on this issue.



As the issue of entitlement to TDIU may be affected by further action on the increased rating claims, the Board will defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Add to the claims file any outstanding VA treatment records from the VA Medical Center in Jackson, Mississippi dated since May 2016. 

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the severity of his cold injuries to his hands and lower extremities.  Also, obtain a new VA medical opinion as to the likelihood that the Veteran's osteoarthritis of the hands or peripheral neuropathy of the hands and feet are related to his cold injury residuals, in accordance with the below instructions.  The opinion should be provided by an examiner who has not previously rendered an opinion in this case, but only if feasible.  Otherwise, the opinion may be obtained from any physician who has provided an opinion in this matter, including the September 2015 VA examiner.  The claims file must be made available to the examiner for review. 

A. Osteoarthritis of hands: The examiner is asked to provide separate opinions on the following issues:
(i)  Whether it is at least as likely as not (50 percent probability or more) that arthritis is a residual of the Veteran's in-service cold injury/exposure.
(ii) Whether it is at least as likely as not (50 percent probability or more) that arthritis was caused by the Veteran's cold injury residuals. 
(iii) Whether it is at least as likely as not (50 percent probability or more) that arthritis was aggravated by the cold injury residuals, meaning that it worsened beyond its natural progression.  

The examiner must provide a complete explanation in support of the conclusions reached. 

B. Neuropathy of hands and feet: The examiner is asked to provide separate opinions on the following issues:
(i)  Whether it is at least as likely as not (50 percent probability or more) the Veteran has peripheral neuropathy of the hands or feet that is a residual of his in-service cold injury/exposure.
(ii)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran has peripheral neuropathy of the hands or feet that was caused by his cold injury residuals. 
(iii)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran has peripheral neuropathy of the hands or feet that was aggravated by the cold injury residuals, meaning that it worsened beyond its natural progression.  


* In responding to B (ii) and (iii), the examiner's opinion must account for the fact that the Veteran's neuropathy symptoms pre-dated the diagnosis of diabetes.  The examiner must provide a complete explanation in support of the conclusions reached.  

* The examiner should consider (but need not discuss except as the examiner deems warranted), the following evidence:

* December 2003 VA treatment record reflecting a diagnosis of carpal tunnel syndrome based on a nerve conduction study showing right medial neuropathy. 
* May 2004 VA examination report reflecting mild numbness of feet and decreased sensation to light touch. 
* November 2004 VA treatment record reflecting hemi-sensory paresthesias attributed to a transient ischemic attack (TIA). 
* October 2005 VA treatment record reflecting intermittent numbness of hands with normal sensation to light touch and negative Tinel's sign.  It was noted that the Veteran likely had carpal tunnel syndrome, but that he could not tolerate sensory mapping (i.e. via electromyography (EMG) testing) and thus the clinician could not confirm the presence or severity of carpal tunnel syndrome. 
* October 2005 VA treatment record reflecting diminished/loss of protective sensation over palms with no particular nerve pattern except neuropathy. 
* March 2006 VA examination report reflecting the Veteran's report of numbness and tingling in both hands.  The examiner stated that a carpal tunnel test was negative, noting that there was electrophysiologic evidence of bilateral carpal tunnel syndrome in 2003, but that current examination was not consistent with median neuropathies. 
* The March 2006 VA examination report reflecting that there was some possible lower extremity polyneuropathy as evidenced by dropped ankle jerks, but that this could be due to lumbar disease. 
* The December 2006 letter from VA physician to the Veteran stating that it appeared he had diabetes.  This diagnosis was made after the above symptoms documented from 2003 through 2006. 

3. Then, review the report provided by the VA examiner. If it does not adequately respond to the above directives, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

